                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

DAVID McGOWAN,                              :

                   Petitioner               :
                                                CIVIL ACTION NO. 3:19-1180
           v.                               :
                                                     (Judge Mannion)
KEVIN RANSOM,                               :
Superintendent,
                                            :
                   Respondent

                                        ORDER

           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

           1.      The Clerk of Court is directed to TRANSFER the
                   above captioned action to the United States District
                   Court for the Eastern District of Pennsylvania.

           2.      The Clerk of Court shall CLOSE this case.




                                                S/Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge

DATE: July 24, 2019
19-1180-01-Order
